DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed December 3, 2021 have been fully considered but they are not persuasive.  Applicant amended independent Claim 1 for clarity.
	Applicant argument is as follows:
	The device of Claim 1 differs from the that of Sugiura (US 2014/0057079), the reference used for the 35 U.S.C. § 103 rejection of Claim 1, whereby the dancer roller  of Sugiura, that was considered by the Office to be a mere rearrangement of an element without modification of the operation of the device involving only routine skill in the art, is unlike the dancer roller in the instant case, in that Sugiura’s arrangement of the dancer roller does create a difference in how it operates in comparison to the instant invention. (Applicant Arguments/Remarks filed December 3, 2021 pp. 2-5).  Applicant states: “In the present case, the difference in arrangement of the elements creates some differences in its operation, inter alia, prevention of slippage of the mold on the substrate along with prevention of loosening. Thus, disregard of the differences is improper.”  (Arguments/Remarks p. 4).
	1) Applicant contends these differences requires a substantial reconstruction and redesign of the elements in Sugiura, and that the mere existence of functional and 
	Applicant argues that it is not correct to say “rearrangement of an element without modification of the operation of the device involves only routine skill in the art” . The question is not whether nothing else about the operation of the device changes except the rearrangement of the element. It is more correct to say that rearrangement of an element involves only routine skill in the art if the rearrangement does not result in a modification of the operation of the device. Applicant considers this a subtle difference but directly applicable here (Arguments/Remarks p. 3). 
	Examiner answers:
	Applicant conflates the function of a feature, in this case the dancer roller, to be a modification of a device.  The dancer roller functions as a tensioning element in Sugiura in the same manner as the dancer roller does in the instant case. See G. Cober, Warner electric Web Exclusive: Tension Control: Dancer Systems Defined  04-16-2009 https://www.pffc-online.com/ar/7076-tension-control-dancer-0409
	Therefore, the rearrangement of this dancer roller as disclosed in Sugiura, does not result in a modification of the operation of the device and would be obvious to one with ordinary skill in the art. One with ordinary skill in the art would be motivated in order to maintain optimum  or workable ranges of  the tension to keep the mold in a plate like state (instant case – paragraph [0095] Sugiura – paragraph [0097]) which would have been characterized by routine experimentation. See MPEP 2144.05 IIB. Please refer to the drawing to clarify the examiners position below.

	2) Applicant then specifically states that the dancer roller of Sugiura may function as a tension controller as with the dancer roller 41B in the claimed subject, however, it fails to suggest that the roller prevents slippage. While Sugiura states “the mold M does not slip on the respective roller 5 and 7 and the molded material W”, (paragraph [0091]), this statement is not associated with the function by the roller 41B and one with ordinary skill in the art could not understand Sugiura teaching or suggesting whether rearrangement of the roller improves or worsens slippage (Arguments/Remarks p. 4).
	Examiner answers:
	Applicant acknowledges the function of Sugiura controlling tension but then separates it from its role of preventing slippage and then goes on to state that one with ordinary skill in the art could not understand Sugiura teaching or suggesting whether rearrangement of the roller improves or worsens slippage.  However, this appears to the Examiner to be an argument about its intended use.
	 In a recitation of the intended use of the claimed invention, there must result a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

	3) Applicant further argues that even if modification of Sugiura to reach the claimed subject is possible, this would not make the modification obvious unless the prior art suggests the desirability of the modification. In other words, if one could modify 
	Examiner answers:
	The motivation for the rearrangement of the dancer roller leads naturally from the function of the dancer roller as a tensioning device because one with ordinary skill in the art would desire this tension to keep the mold in a plate like state (instant case – paragraph [0095] Sugiura – paragraph [0097]).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 2014/0057079).
Regarding Claim 1, Sugiura discloses a device for feeding a sheet-like mold with a pattern of unevenness (Fig. 1 paragraph [0027]) from a feeder to a winder (paragraph [0029]) and imprinting the pattern onto a resin laid on a substrate (Fig. 1 paragraph [0056] mold substrate – M2), comprising: 
an impression roller configured to carry the mold and being movable in parallel with a surface of the substrate between a first position and a second position apart from the first position and so disposed as to impress the mold onto the substrate in response to a movement from the first position to the second position (Figs. 9, 10 paragraph [0157] mold – M molded material – W first roller – 5 holding body – 3).  See Figure below for positions. 
Sugiura further discloses a dancer roller guiding the mold toward the winder and being movable between a third position and a fourth position (Fig. 1 paragraphs [0111] [0115] [0116] mold winding unit – 15 guide (dancer) roller – 41c respective rollers – 5, 7), See G. Cober, Warner electric Web Exclusive: Tension Control: Dancer Systems Defined  04-16-2009 https://www.pffc-online.com/ar/7076-tension-control-dancer-0409
the third position and the fourth position being respectively close to and away from the substrate in a direction perpendicular to the surface of the substrate (Fig. 1 paragraph [0116] guide roller – 43 movable to be placed in any position in the Z axis direction) See Figure below for positions 


a second driver configured to drive the dancer roller between the third position and the fourth position (Fig. 1 paragraph [0111] roller support body – 39 (which moves and thus drives them) respective rollers – 5, 7, movable in Z axis direction) Dee Figure below for drivers  and
 a controller electrically connected to the first and second driver and configured to control the first driver and the second driver (paragraph [0112] the respective rollers – 5 and 7 rotate by way of an actuator (not shown in the figures) such as a servomotor), 
the controller being configured to execute a first control of the first driver to set the impression roller in motion from the first position to the second position to imprint the pattern onto the resin (Fig. 1 paragraph [0110] servomotor – 35 ball screw- 37).  
[AltContent: textbox (Second position)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First position)][AltContent: textbox (First Driver)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Driver)][AltContent: textbox (Fourth position)][AltContent: textbox (Third position)]
    PNG
    media_image1.png
    538
    751
    media_image1.png
    Greyscale



However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange a dancer roller configured to guide the mold drawn out of the impression roller to a position upstream closer to the feeder roller without there being a second driver configured to drive the dancer roller between a third and fourth position, since it have been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art. 	One would have been motivated to rearrange the position of the dancer roller for the purpose of maintaining a predetermined tension (paragraphs [0097] [0115]), which is inherently controlled throughout the mold by the dancer roller – 41B, which freely moves up and down (Z-axis). This tension keeps the mold M in a flat plate-like state (paragraph [0097]).

Regarding Claim 2, Sugiura discloses all the limitations of Claim 1 and Sugiura further discloses that the controller is configured to execute a second control of the first driver to set the impression roller in motion from the second position to the first position (Fig. 1 paragraph [0110] servomotor – 35 ball screw- 37),  so as to detach the mold from the substrate (Figs. 5, 6 paragraph [0094] mold – M comes off molded material – W)  and of the second driver to move the dancer roller from the third position to the fourth position in synchronous motion (Fig. 1 paragraph [0115] the guide rollers – 41B, 41D are movable to be placed in any position in the Z axis direction depending on the movement and positioning of the second roller – 7  in the Z axis direction) with the motion of the impression roller from the second position to the first position (Figs. 3, 6 paragraph [0094] rollers – 5, 7 move further to right)  so as to prevent the mold from loosening (paragraphs [0096], [0097]).

Regarding Claim 3, Sugiura discloses all the limitations of Claim 2 and Sugiura further discloses that the controller is configured to reciprocate the first control and the second control (Fig. 1 paragraphs [0109], [0110] note: movable in Z axis direction).

Regarding Claim 4, Sugiura discloses all the limitations of Claim 3 and Sugiura further discloses that the device comprises an electromagnetic-wave applicator configured to apply an electromagnetic wave to the resin (Figs. 1, 4 paragraphs [0092] [0093], 
wherein the resin is viscous but curable when exposed to the electromagnetic wave (paragraph [0057]), and


Regarding Claim 5, Sugiura discloses all the limitations of Claim 1 and Sugiura further discloses that the device comprises one or, more dancer rollers aside from the dancer roller as recited in Claim 1 (Fig. 1 paragraphs [0115] [0116] dancer roller – 41B guide roller – 43).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712